 

CINCINNATI FINANCIAL CORPORATION

 

Supplemental Retirement Plan

 

Amended and Restated Effective January 1, 2009

 

 

 

 

TABLE OF CONTENTS

  

   

Page

      Article 1 ESTABLISHMENT OF THE PLAN 1       1.1 Establishment 1 1.2
Purpose 1       Article 2 DEFINITIONS 2       2.1 Actuarially Adjusted 2 2.2
Average Monthly Earnings 2 2.3 Beneficiary 2 2.4 Board of Directors 2 2.5 CFC
Retirement Plan 2 2.6 CFC Spin-Off Retirement Plan 2 2.7 CFC Top Hat Savings
Plan 2 2.8 Code 2 2.9 Committee 3 2.10 Disabled 3 2.11 Early Retirement Date 3
2.12 Earnings 3 2.13 Employer 3 2.14 Key Employee 3 2.15 Normal Retirement Date
4 2.16 Participant 4 2.17 Plan 4 2.18 Plan Year 4 2.19 Retirement Date 5 2.20
Separation from Service 5 2.21 Social Security Integration Level 5 2.22
Supplemental Benefit 5 2.23 Year of Service 5       Article 3 ELIGIBILITY FOR
BENEFITS 6       3.1 Commencement of Retirement Benefits 6 3.2 Vesting 6 3.3
Lost Payees 6 3.4 Non-Compete Provision/Discharge for Cause 6 3.5 Freeze of
Benefit Accruals for Certain Participants 6       Article 4 ~Heading 1~ BENEFITS
PAYABLE UNDER THE PLAN 8       4.1 Normal Retirement Benefit 8 4.2 Early
Retirement Benefit 9 4.3 Deferred Retirement Benefit 9



 

i

 



 

4.4 Death Benefits 9 4.5 Transfer of Frozen Accrued Benefits 10       Article 5
PAYMENT OF SUPPLEMENTAL BENEFITS 11       5.1 Form of Benefit 11 5.2 Date of
Payment. 11 5.3 Key Employees 12 5.4 Domestic Relations Orders 12 5.5 Code §409A
Failures 12 5.6 Discretionary Delay In Benefit Payments 13 5.7 Tax Withholding
14       Article 6 CLAIMS 15       6.1 Initial Claims Procedure. 15 6.2 Claim
Review Procedure. 16 6.3 Required Exhaustion of Administrative Remedies 19      
Article 7 Plan ADMINISTRATION 20       7.1 Plan Administration 20       Article
8 MISCELLANEOUS PROVISIONS 21       8.1 Termination and Amendment. 21 8.2 Entire
Agreement 21 8.3 Financing 21 8.4 Non-Transferability 22 8.5 Severability 22 8.6
Gender and Number 22 8.7 Headings and Captions 22 8.8 No Rights Conferred 22 8.9
No Guarantee of Tax Consequences 22 8.10 Applicable Law 22

 

ii

 

 

Article 1

ESTABLISHMENT OF THE PLAN

 

1.1Establishment. Cincinnati Financial Corporation originally established the
Cincinnati Financial Corporation Supplemental Retirement Plan (the “Plan”)
effective January 1, 1989 as an unfunded supplemental retirement plan for
eligible executives. The Plan is intended to qualify as a “top-hat plan” for
purposes of the Employee Retirement Income Security Act of 1974, as amended.
Additionally, the Plan is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations issued
thereunder, as such authorities are interpreted by the Committee.

 

1.2Purpose. The purpose of the Plan is to provide eligible executives with
benefits in addition to those provided under the Cincinnati Financial
Corporation Retirement Plan (the “CFC Retirement Plan”).

 

- 1 -

 

 

Article 2

DEFINITIONS

 

2.1“Actuarially Adjusted” means, for purposes of determining the deferred
retirement benefit under Section 4.3, the adjustment based on the mortality
table and interest rate used to determine a lump sum benefit under the CFC
Retirement Plan as of the date of a Participant’s Retirement Date. For purposes
of determining the death benefit under Section 4.4, “Actuarially Adjusted” means
the adjustment based on the mortality table and interest rate used by the CFC
Retirement Plan to determine optional forms of benefit payments.

 

2.2“Average Monthly Earnings” shall have the same meaning as such term has in
the CFC Retirement Plan.

 

2.3“Beneficiary” means the individual (if any) that is entitled to receive death
benefits under the CFC Retirement Plan. If no individual is entitled to receive
death benefits under the CFC Retirement Plan, there is no Beneficiary for the
purposes of the Plan and no individual is entitled to Death Benefits under the
Plan.

 

2.4“Board of Directors” means the Board of Directors of Cincinnati Financial
Corporation.

 

2.5“CFC Retirement Plan” means the Cincinnati Financial Corporation Retirement
Plan, as may be amended from time to time.

 

2.6“CFC Spin-Off Retirement Plan” means the Cincinnati Financial Corporation
Spin-Off Retirement Plan.

 

2.7“CFC Top Hat Savings Plan” means the Cincinnati Financial Corporation Top Hat
Savings Plan, as may be amended from time to time.

 

2.8“Code” means the Internal Revenue Code of 1986, as amended.

 

- 2 -

 

 

2.9“Committee” means the committee appointed by Cincinnati Financial Corporation
which is responsible for the Plan’s administration.

 

2.10“Disabled” means a Participant is: (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; or (b) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Employer.

 

2.11“Early Retirement Date” means the date before the Participant’s Normal
Retirement Date on which the Participant is first eligible to receive monthly
benefit payments from the CFC Retirement Plan.

 

2.12“Earnings” shall have the same meaning as such term has in the CFC
Retirement Plan, except that any limitation imposed by Code §401(a)(17) shall
not apply.

 

2.13“Employer” means Cincinnati Financial Corporation, its successors, assigns
and affiliates.

 

2.14“Key Employee” means an employee of the Employer (or a related employer
under Code §414) who, as of the annual identification date, is: (a) an officer
of the Employer (or a related employer under Code §414) having annual
compensation greater than $130,000 (as adjusted for inflation pursuant to Code
§416(i), and limited to 50 employees); (b) a more than 5% owner of the Employer
(or a related employer under Code §414); or (c) a more than 1% owner of the
Employer (or a related employer under Code §414) who has annual compensation
from the Employer (or a related employer under Code §414) greater than $150,000,
as determined by the Committee and consistent with the Committee’s
interpretation of Code §409A and the regulations issued thereunder. An
individual described above shall be considered a Key Employee for the 12-month
period beginning on the 1st day of the 4th month following the annual
identification date. Unless otherwise provided by the Committee, the annual
identification date shall be December 31st.

 

- 3 -

 

 

2.15“Normal Retirement Date” means the 1st day of the month on or after the
Participant’s 65th birthday.

 

2.16“Participant” means: (a) any employee or former employee of the Employer who
is specified in Appendix A; or (b) any employee of the Employer who is a CFC
Retirement Plan member and whose CFC Retirement Plan benefits are limited for a
Plan Year because of application of the limitations under Code §401(a)(17) or
Code §415. An individual who is (or becomes) a Participant in accordance with
the preceding sentence shall continue to be a Participant until the earlier of:
(a) his death; or (b) the date on which his entire Supplemental Benefit has been
distributed or forfeited. The Committee has the sole and absolute discretion of
determining whether an individual is a Participant. No retroactive
characterization of an individual’s status for any other purpose shall make an
individual a Participant for purposes of the Plan unless specifically determined
by the Committee for the purposes of the Plan. Notwithstanding any contrary
provision of the Plan, an employee or former employee of the Employer designated
by the Committee as a participating member of the Plan whose benefit accruals
under the Plan were frozen effective December 31, 2008 in accordance with
Section 3.5 shall cease to be a Participant if such employee’s or former
employee’s frozen accrued benefit is transferred to the CFC Top Hat Savings Plan
in accordance with Section 4.5.

 

2.17“Plan” means the Cincinnati Financial Corporation Supplemental Retirement
Plan described in this instrument, as may be amended from time to time.

 

2.18“Plan Year” means January 1 to December 31.

 

- 4 -

 

 

2.19“Retirement Date” means the earliest of the following: (a) the Participant’s
Separation from Service and attainment of age 65, or, if the Participant has
completed 5 or more Years of Service at the time of his Separation from Service,
attainment of age 60; or (b) the Participant’s Separation from Service and the
date on which the Participant becomes Disabled.

 

2.20“Separation from Service” means a Participant’s separation from service
(defined by Code §409A and the regulations thereunder as interpreted by the
Committee) with the Employer (and all related employers under Code §414) for
reasons other than being discharged for cause.

 

2.21“Social Security Integration Level” means 1/12th of the average of the
following: (a) for each Year of Service before January 1, 1976, $6,000; and (b)
for each Year of Service after January 1, 1976, the lesser of the taxable wage
base under the Federal Insurance Contribution Act in effect at the beginning of
a Plan Year and the Participant’s Earnings for that Plan Year.

 

2.22“Supplemental Benefit” means the benefit determined pursuant to Article 4.

 

2.23“Year of Service” shall have the same meaning as such term has in the CFC
Retirement Plan.

 

- 5 -

 

 

Article 3

ELIGIBILITY FOR BENEFITS

 

3.1Commencement of Retirement Benefits. Subject to the Plan’s vesting
provisions, each Participant is eligible to receive a Supplemental Benefit
payable as of the Participant’s Retirement Date.

 

3.2Vesting. Participants shall be fully vested in their Supplemental Benefits
accrued as of December 31, 2005 unless otherwise provided in Sections 3.3 or
3.4. For Supplemental Benefits accrued after December 31, 2005, Participants
shall be vested to the same extent they are vested in their accrued benefits
under the CFC Retirement Plan unless otherwise provided in Sections 3.3 or 3.4.

 

3.3Lost Payees. Benefits payable under the Plan shall be forfeited if the
Committee is unable to locate an individual to whom payment is due; provided,
however, that, in the discretion of the Committee, such benefit shall be
reinstated if a claim is made by the proper payee for the forfeited benefit. If
forfeited, the Employer shall have no further obligation for such benefit to the
Participant or anyone else.

 

3.4Non-Compete Provision/Discharge for Cause. Notwithstanding any contrary
provision of the Plan, if a Participant who is entitled to receive a
Supplemental Benefit engages in competition with the Employer or any related
employer (without prior written authorization given by the Employer), or is
discharged for cause, the Participant’s Supplemental Benefit will, at the
discretion of the Employer, be forfeited. If forfeited, the Employer shall have
no further obligation for such benefit to the Participant or anyone else.

 

3.5Freeze of Benefit Accruals for Certain Participants. Notwithstanding any
contrary provision of the Plan, benefit accruals under the Plan ceased effective
December 31, 2008 for the Participants described in (a) and (b) below:

 

- 6 -

 

 

(a)CFC Retirement Plan members who were employees of the Employer on July 1,
2008 and who were under age 40 on August 31, 2008.

 

(b)CFC Retirement Plan members who elected to waive future participation, and
benefit accruals, under the CFC Retirement Plan in accordance with section 3.04
of the CFC Retirement Plan.

 

- 7 -

 

 

Article 4

 

BENEFITS PAYABLE UNDER THE PLAN

 

4.1Normal Retirement Benefit. A Participant whose Retirement Date is on his
Normal Retirement Date shall be entitled to a Supplemental Benefit, payable
pursuant to the provisions of Article 5. The Supplemental Benefit shall be equal
to the excess of (a) over (b) below.

 

(a)The greater of (i), (ii) or (iii) below.

 

(i)For each Participant specified in Appendix B, ¾% of the Participant’s Average
Monthly Earnings below the Social Security Integration Level plus 1-¼% of the
Participant’s Average Monthly Earnings in excess of the Social Security
Integration Level, such sum multiplied by the Participant’s Years of Service.

 

(ii)For each Participant specified in Appendix C, the monthly benefit that the
Participant would have been entitled to had he continued to participate under
the Inter-Ocean Employees’ Retirement Plan or Inter-Ocean Insurance Company
Retirement Plan for Field Employees, as the case may be, until the termination
of his employment with the Employer (or a related employer under Code §414).

 

(iii)Participant’s monthly benefit determined under the CFC Retirement Plan as
of the Participant’s Retirement Date ignoring the limit on earnings under Code
§401(a)(17) and ignoring any limit on benefits under Code §415.

 

(b)The Participant’s monthly benefit that is, or would be, payable under the CFC
Retirement Plan as of the Participant’s Retirement Date.

 

- 8 -

 

 

4.2Early Retirement Benefit. A Participant whose Retirement Date is before his
Normal Retirement Date shall be entitled to a Supplemental Benefit, payable
pursuant to the provisions of Article 5. The Supplemental Benefit shall be equal
to an amount calculated under Section 4.1(a) as of the Participant’s Retirement
Date, reduced by ½% for each month that the Participant’s Retirement Date
precedes his Normal Retirement Date. The resulting amount shall be further
reduced by the monthly benefit that is, or would be, payable to the Participant
under the CFC Retirement Plan as of the Participant’s Retirement Date.

 

4.3Deferred Retirement Benefit. A Participant whose Retirement Date is after his
Normal Retirement Date shall be entitled to a Supplemental Benefit, payable
pursuant to the provisions of Article 5. The Supplemental Benefit shall be equal
to the excess of (a) over (b) below.

 

(a)The greater of (i) or (ii) below.

 

(i)The amount calculated under Section 4.1(a) as of the Participant’s Retirement
Date.

 

(ii)The amount calculated under Section 4.1(a) as of the Participant’s Normal
Retirement Date Actuarially Adjusted for the Participant’s deferred Retirement
Date.

 

(b)The Participant’s monthly benefit that is, or would be, payable under the CFC
Retirement Plan as of the Participant’s Retirement Date.

 

4.4Death Benefits. If a Participant who is entitled to a benefit under the CFC
Retirement Plan dies before his Retirement Date, or after his Retirement Date
but before his Supplemental Benefit has been paid, the Participant’s Beneficiary
shall be entitled to receive the Participant’s Supplemental Benefit payable in
accordance with the provisions of Article 5. The Supplemental Benefit shall be
equal to 100% of the amount of the Participant’s Supplemental Benefit calculated
in accordance with Sections 4.1, 4.2 or 4.3 as if his date of death was his
Retirement Date, Actuarially Adjusted and reduced in the same manner as is
applicable under the CFC Retirement Plan. The resulting amount shall be reduced
by the monthly benefit that is, or would be, payable to the Beneficiary under
the CFC Retirement Plan as of the date of the Participant’s death. If no
individual is entitled to receive death benefits under the CFC Retirement Plan
as of the date of Participant’s death, then no individual is entitled to Death
Benefits under the Plan.

 

- 9 -

 

 

4.5Transfer of Frozen Accrued Benefits. Notwithstanding any contrary provision
of the Plan, if a Participant whose benefit accruals under the Plan were frozen
in accordance with Section 3.5 does not reach his Retirement Date on or before
December 31, 2008, then his frozen accrued benefit, calculated in accordance
with Sections 4.1, 4.2 or 4.3 as if December 31, 2008 was his Retirement Date,
shall be transferred to the CFC Top Hat Savings Plan effective January 1, 2009.
The amount transferred to the CFC Top Hat Savings Plan will be made in a single
lump sum that is the actuarial equivalent of a life annuity payable to the
Participant in monthly installments equal to the Participant’s frozen accrued
benefit. The determination of the lump sum payment shall be calculated in the
same manner and using the same actuarial assumptions as used in the calculation
of the amount available as a lump sum payment upon the termination of the CFC
Spin-Off Retirement Plan. Effective January 1, 2009, the time and form of
payment of such transferred frozen accrued benefit shall be made in accordance
with the Participant’s benefit payment elections, including any default benefit
payment elections, under the CFC Top Hat Savings Plan.

 

- 10 -

 

 

Article 5

PAYMENT OF SUPPLEMENTAL BENEFITS

 

5.1Form of Benefit. The vested Supplemental Benefit payable to a Participant or
his Beneficiary shall only be paid in the form of a single lump sum payment. The
lump sum payment shall be the actuarial equivalent of a life annuity payable to
the Participant in monthly installments equal to the Participant’s Supplemental
Benefit. The determination of the lump sum payment shall be calculated in the
same manner and using the same actuarial assumptions as used in the calculation
of optional lump sum payments under the CFC Retirement Plan. However, if such
calculated lump sum payment under the CFC Retirement Plan is limited by Code
§415, the Participant’s lump sum payment under the Plan shall be increased in an
amount equal to the amount that the calculated lump sum payment under the CFC
Retirement Plan is limited by Code §415.

 

5.2Date of Payment.

 

(a)Retirement Benefits. Subject to Sections 5.3, 5.4, 5.5 and 5.6, a vested
Supplemental Benefit payable in accordance with Sections 4.1, 4.2, or 4.3will be
paid on a Participant’s Retirement Date, or as provided in (c) below.

 

(b)Death Benefits. Subject to Sections 5.4, 5.5 and 5.6, a vested Supplemental
Benefit payable in accordance with Section 4.4 on account of the Participant’s
death will be paid on the Participant’s date of death, or as otherwise provided
in (c) below

 

(c)Administration of Benefit Payments. The payment of vested benefits under the
Plan shall be paid on the payment dates specified in (a) and (b) above (as
applicable), or, provided the Participant is not permitted, directly or
indirectly, to designate the taxable year of the payment, as soon as
administratively practicable thereafter, but not later than the later of: (i)
December 31st of the calendar year in which the payment dates specified in (a)
and (b) above occur (as applicable); or (ii) the 15th day of the 3rd calendar
month following the payment dates specified in (a) and (b) above (as
applicable).

 

- 11 -

 

 

5.3Key Employees. Notwithstanding Section 5.2(a), if required by Code §409A and
the regulations thereunder as interpreted by the Committee, any vested benefit
payable under the Plan to a Participant who is a Key Employee may not be paid
before the date that is 6 months after the Participant’s Separation from
Service, or if earlier, the date of the Participant’s death. The amount of such
benefit (the “Delayed Benefit”) shall be equal to the Participant’s vested
Supplemental Benefit determined as of the date of the Participant’s Separation
from Service increased by interest credited during the period beginning on the
Participant’s Separation from Service and ending on the date the Delayed Benefit
is paid. The interest rate used to credit interest during the 6-month period
shall be the same as the rate used to determine lump sum payment amounts under
Section 5.1. The Delayed Benefit shall be paid on the first day of the seventh
month following the date of the Participant’s Separation from Service, or if
earlier, the date of the Participant’s death.

 

5.4Domestic Relations Orders. Notwithstanding Sections 5.2(a) and 5.2(b), the
payment of vested benefits due under the Plan shall be accelerated and paid as
is necessary to satisfy a domestic relations order (as defined in Code
§414(p)(1)(B)).

 

5.5Code §409A Failures. Notwithstanding Sections 5.2(a) and 5.2(b), the payment
of vested benefits due under the Plan shall be accelerated and paid to a
Participant or Beneficiary if the Plan fails to satisfy Code §409A. Benefit
payments made pursuant to this section may not exceed the amount required to be
included in the Participant’s or Beneficiary’s income as a result of the Plan’s
failure to comply with Code §409A. The Participant (or Beneficiary) shall be
solely responsible for all taxes, penalties and/or interest with respect to his
benefit under the Plan, including the interest and/or additional taxes provided
in Code §409A(a)(1)(B).

 

- 12 -

 

 

5.6Discretionary Delay In Benefit Payments. Notwithstanding Sections 5.2(a) and
5.2(b), the Committee may delay the payment of vested benefits due under the
Plan by reason of any events or conditions permitted under Code §409A and the
regulations thereunder as interpreted by the Committee, including but not
limited to situations where the Committee reasonably determines that any of the
events described in (a) through (b) below would occur.

 

(a)The Employer’s tax deduction attributable to a benefit payment would not be
permitted due to the application of Code §162(m). Such benefit shall be paid no
later than: (i) during the Participant’s first taxable year in which the
Committee reasonably believes that if the payment is made during such year, the
deduction of the payment will not be barred by application of Code §162(m), or
(ii) during the period beginning with the date of the Participant’s Separation
from Service and ending on the later of the last day of the taxable year of the
Participant in which the Participant has a Separation from Service or the 15th
day of the 3rd calendar month following the Participant’s Separation from
Service. Where any scheduled payment to a specific Participant is delayed in
accordance with this provision, the delay in payment shall be treated as a
subsequent deferral election for purposes of Code §409A and the regulations
thereunder unless all scheduled payments to that Participant that could be
delayed in accordance with this provision are also delayed.

 

Where the payment is delayed to a date on or after the Participant’s Separation
from Service, the payment will be considered a payment upon a separation from
service for purposes of the rules under Code §409A and the regulations
thereunder regarding payments to specified employees upon a separation from
service and, in the case of a Key Employee, the date that is 6 months after the
Participant’s Separation from Service is substituted for any reference to a
Participant’s Separation from Service for purposes of this provision.

 

- 13 -

 

 

(b)Making a benefit payment would violate federal securities laws or other
applicable laws. Such benefit payment shall be made on the earliest date the
Committee reasonably believes that making the payment will not cause a violation
of federal securities laws or other applicable laws.

 

5.7Tax Withholding. As a condition to entitlement to benefits under the Plan,
the Employer may deduct (or cause to be deducted) from any amounts payable to an
individual (whether from the Plan or otherwise), or, in the Employer’s
discretion, to otherwise to collect from the individual any withholding for
federal, state or other taxes with respect to benefits under the Plan as
determined by the Employer.

 

- 14 -

 

 

Article 6

CLAIMS

 

6.1Initial Claims Procedure.

 

(a)Claim. In order to present a complaint regarding the nonpayment of a Plan
benefit or a portion thereof (a “Claim”), a Participant or other beneficiary
under the Plan (a “Claimant”) or his duly authorized representative must file
such Claim by mailing or delivering a writing stating such Claim to the
Committee. Upon such receipt of a Claim, the Committee shall furnish to the
Claimant a written acknowledgment which shall inform such Claimant of the time
limit set forth in (b)(i) below and of the effect, pursuant to (b)(iii) below,
of failure to decide the Claim within such time limit.

 

(b)Initial Decision.

 

(i)Time Limit. The Committee shall decide upon a Claim within a reasonable
period of time after receipt of such Claim; provided, however, that such period
shall in no event exceed 90 days, unless special circumstances require an
extension of time for processing. If such an extension of time for processing is
required, then the Claimant shall, prior to the termination of the initial
90-day period, be furnished a written notice indicating such special
circumstances and the date by which the Committee expects to render a decision.
In no event shall an extension exceed a period of 90 days from the end of the
initial period.

 

(ii)Notice of Denial. If the Claim is wholly or partially denied, then the
Committee shall furnish to the Claimant, within the time limit applicable under
(i) above, a written notice setting forth in a manner calculated to be
understood by the Claimant:

 

- 15 -

 

 

(A)the specific reason or reasons for such denial;

 

(B)specific reference to the pertinent Plan provisions on which such denial is
based;

 

(C)a description of any additional material or information necessary for such
Claimant to perfect his Claim and an explanation of why such material or
information is necessary; and

 

(D)appropriate information as to the steps to be taken if such Claimant wishes
to submit his Claim for review pursuant to Section 6.2, including notice of the
time limits set forth in Section 6.2(b)(ii).

 

(iii)Deemed Denial for Purposes of Review. If a Claim is not granted and if,
despite the provisions of (i) and (ii) above, notice of the denial of a Claim is
not furnished within the time limit applicable under (i) above, then the
Claimant may deem such Claim denied and may request a review of such deemed
denial pursuant to the provisions of Section 6.2.

 

6.2Claim Review Procedure.

 

(a)Claimant’s Rights. If a Claim is wholly or partially denied under Section
6.1, then the Claimant or his duly authorized representative shall have the
following rights:

 

(i)to obtain, subject to (b) below, a full and fair review by the Committee;

 

(ii)to review pertinent documents; and

 

(iii)to submit issues and comments in writing.

 

- 16 -

 

 

(b)Request for Review.

 

(i)Filing. To obtain a review pursuant to (a) above, a Claimant entitled to such
a review or his duly authorized representative shall, subject to (ii) below,
mail or deliver a written request for such a review (a “Request for Review”) to
the Committee.

 

(ii)Time Limits for Requesting a Review. A Request for Review must be mailed or
delivered within 60 days after receipt by the Claimant of written notice of the
denial of the Claim.

 

(iii)Acknowledgment. Upon such receipt of a Request for Review, the Committee
shall furnish to the Claimant a written acknowledgment which shall inform such
Claimant of the time limit set forth in (c)(i) below and of the effect, pursuant
to (c)(iii) below, of failure to furnish a decision on review within such time
limit.

 

(c)Decision on Review.

 

(i)Time Limit.

 

(A)General. If, pursuant to (b) above, a review is requested, then, except as
otherwise provided in (B) below, the Committee or its delegate (but only if such
delegate has been given the authority to make a final decision on the Claim)
shall make a decision promptly and no later than 60 days after receipt of the
Request for Review; except that, if special circumstances require an extension
of time for processing, then the decision shall be made as soon as possible but
not later than 120 days after receipt of the Request for Review. The Committee
must furnish the Claimant written notice of any extension prior to its
commencement.

 

- 17 -

 

 

(B)Regularly Scheduled Meetings. Anything to the contrary in (A) above
notwithstanding, if the Committee holds regularly scheduled meetings at least
quarterly, then its decision on review shall be made no later than the date of
the meeting which immediately follows the receipt of the Request for Review;
provided, however, if such Request for Review is received within 30 days
preceding the date of such meeting, then such decision on review shall be made
no later than the date of the 2nd meeting which follows such receipt; and
provided further that, if special circumstances require a further extension of
time for processing, and if the Claimant is furnished written notice of such
extension prior to its commencement, then such decision on review shall be
rendered no later than the 3rd meeting which follows such receipt.

 

(ii)Notice of Decision. The Committee or its delegate shall furnish to the
Claimant, within the time limit applicable under (i) above, a written notice
setting forth in a manner calculated to be understood by the Claimant:

 

(A)the specific reason or reasons for the decision on review;

 

(B)specific reference to the pertinent Plan provisions on which the decision on
review is based;

 

(C)a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s Claim; and

 

- 18 -

 

 

(D)a statement of the Claimant’s right to bring an action under section 502(a)
of the Employee Retirement Income Security Act of 1974.

 

(iii)Deemed Denial. If, despite the provisions of (i) and (ii) above, the
decision on review is not furnished within the time limit applicable under (i)
above, then the Claimant shall be deemed to have exhausted his remedies under
the Plan and he may deem the Claim to have been denied on review.

 

The Committee shall have the sole, absolute and uncontrolled discretion to
decide all claims under the Plan’s initial claims procedure and under the claims
review procedure, and its decisions shall be binding on all parties.

 

6.3Required Exhaustion of Administrative Remedies. Before a Participant may file
a lawsuit regarding the Plan or benefits under the Plan, the Participant must
first use the Plan’s initial claims procedure and the claims review procedure
(including the requirement of a timely Request for Review) described above.

 

- 19 -

 

 

Article 7

Plan ADMINISTRATION

 

7.1Plan Administration. The Committee, in addition to the powers which are
expressly provided in the Plan, shall have the power and authority in its sole,
absolute and uncontrolled discretion to control and manage the operation and
administration of the Plan and shall have all powers necessary to accomplish
these purposes including, but not limited to the following:

 

(a)the power to determine who is a Participant;

 

(b)the power to determine Supplemental Benefits;

 

(c)the power to determine when, to whom, in what amount, and in what form
distributions are to be made; and

 

(d)such powers as are necessary, appropriate or desirable to enable it to
perform its responsibilities, including the power to interpret the Plan,
establish rules, regulations and forms with respect thereto.

 

The Committee shall have discretionary authority to adopt rules and regulations
to assist it in the administration of the Plan. Supplemental Benefits under the
Plan will be paid only if the Committee decides in its discretion that an
individual is entitled to such benefits.

 

- 20 -

 

 

Article 8

MISCELLANEOUS PROVISIONS

 

8.1Termination and Amendment.

 

(a)Amendment. Cincinnati Financial Corporation may, in its discretion, amend the
Plan at any time and in any manner that it deems advisable. Notwithstanding the
foregoing, the Committee may make amendments that are necessary for the Plan to
comply with applicable laws, to revise Appendix A, Appendix B and/or Appendix C,
and minor amendments which do not materially affect the rights conferred under
the Plan. Any amendment or termination may be given retroactive effect as
determined by Cincinnati Financial Corporation or the Committee.

 

(b)Termination. The Board of Directors may, in its discretion, terminate the
Plan at any time and in any manner that it deems advisable.

 

8.2Entire Agreement. This Plan document constitutes the entire agreement between
the Employer and any Participant (or Beneficiary), and supersedes all other
prior agreements, undertakings, both written and oral, with respect to the
subject matter hereof. The Plan document may not be amended orally or by any
course or purported course of dealing, but only by an amendment in accordance
with Section 8.1 specifically identified as a Plan amendment. Written
communications and descriptions not specifically identified within their text as
amendments, shall not constitute amendments and shall have no interpretive or
controlling effect on the interpretation of the Plan. Oral communications shall
not constitute amendments and shall have no interpretation or controlling effect
on the interpretation of the Plan.

 

8.3Financing. Supplemental Benefits shall be paid from the general assets of the
Employer, and shall not be funded, or segregated, in any way. To the extent that
any individual acquires a right to receive Supplemental Benefits, such right
shall be no greater than the right of any unsecured creditor of the Employer. No
individual shall have any claim to or against a specific asset, or general
assets, of the Employer.

 

- 21 -

 

 

8.4Non-Transferability. To the maximum extent permitted by law, Supplemental
Benefits payable under the Plan shall not be assignable or subject to any manner
of alienation, sale, transfer, claims of creditors, pledge, attachment, or
encumbrances of any kind unless provided in Section 5.4.

 

8.5Severability. If any provision of the Plan are held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included.

 

8.6Gender and Number. As used in the Plan, except when otherwise indicated by
the context, the genders of pronouns and the singular and plural numbers of
terms shall be interchangeable.

 

8.7Headings and Captions. The headings and captions within the Plan are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

 

8.8No Rights Conferred. Nothing contained herein will confer upon a Participant
the right to be retained in the service of the Employer, nor will it interfere
with the right of the Employer to discharge the Participant.

 

8.9No Guarantee of Tax Consequences. The Participant (or Beneficiary) shall be
responsible for all taxes, penalties and/or interest with respect to his benefit
under the Plan, including any taxes, penalties and/or interest resulting from
non-compliance with Code § 409A. The Employer does not guarantee any particular
tax consequences.

 

8.10Applicable Law. This instrument shall be construed in accordance with and
governed by the laws of the State of Ohio to the extent not superseded by the
laws of the United States.

 

- 22 -

 

 

IN WITNESS WHEREOF, Cincinnati Financial Corporation has caused this document to
be executed this _____ day of _______________, 2008.

 

CINCINNATI FINANCIAL CORPORATION     By:     Steven J. Johnston,   Chief
Financial Officer and   Cincinnati Financial Corporation   Employee Benefits
Committee Chairman


 

- 23 -

 

 

APPENDIX A

PARTICIPANTS AS OF JANUARY 1, 2009

 

As of January 1, 2009, the following individuals are Participants.

 

1.James E. Benoski

 

2.Donald J. Doyle, Jr.

 

3.Thomas A. Joseph

 

4.Eric N. Matthews

 

5.Martin J. Mullen

 

6.Glenn Nicholson

 

7.Larry R. Plum

 

8.Jacob F. Scherer, Jr.

 

9.John J. Schiff, Jr.

 

10.Joan O. Shevchik

 

11.Kenneth W. Stecher

 

12.Charles P. Stoneburner II

 

A-1

 

 

APPENDIX B



1.James E. Benoski

 

2.Larry R. Plum

 

3.John J. Schiff, Jr.

 

B-1

 

 

APPENDIX C

 

INTER-OCEAN INSURANCE COMPANY PARTICIPANTS

 

There are no Participants who were Inter-Ocean Insurance Company employees
employed on or before February 23, 1973, or who were Cincinnati Insurance
Company employees employed by Inter-Ocean Insurance Company on or before
February 23, 1973.



 

C-1

 

 



FIRST AMENDMENT TO THE CINCINNATI FINANCIAL CORPORATION supplemental retirment
PLAN [AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009]

 

Pursuant to the authority granted under Section 8.1(a) of the Cincinnati
Financial Corporation Supplemental Retirement Plan (the “Plan”), Cincinnati
Financial Corporation, hereby amends the Plan.

 

1.Appendix C is amended to clarify its provisions as follows

 

INTER-OCEAN INSURANCE COMPANY PARTICIPANTS

 

Kenneth W. Stecher is the only Participant who is in this category. There are no
other Participants who were Inter-Ocean Insurance Company employees employed on
or before February 23, 1973, or who were Cincinnati Insurance Company employees
employed by Inter-Ocean Insurance Company on or before February 23, 1973.

 

Executed on _______________, 2012.

 

  By:      

Michael J. Sewell, Chief Financial Officer,

Senior Vice President & Treasurer

 

 

